DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 2 and 7-18, are pending, of which claims 11-18 are withdrawn because of earlier restriction and election without traverse. 
Withdrawn Rejections
The rejection made under 35USC § 112a in office action dated 05/19/2022 is hereby withdrawn in view of Applicant’s amendment of claims with respect to scope, which is commensurate with examples and description provided the instant specification. Further, the rejection made under 35USC § 102 in office action dated 05/19/2022 is hereby withdrawn in view of Applicant’s amendment of claims, which is not taught by prior art of record. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims
Claims 11-18 have been canceled.
Reasons for Allowance
Applicant’s Remarks, and amendment filed on 08/18/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s process of treating Angelman syndrome using an inhibitor of Na/K-ATPase as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s process of treating Angelman syndrome using an inhibitor of Na/K-ATPase as in the instant claims. The closest prior art Chakraborty (Neuropharmacology; 02/16/2017; 117; pages 338-351; as provided by the applicant on IDS dated 07/29/2021), teaches role of Na/K-ATPase in learning and memory deficits and effect of MBH and ouabain on Na/K-ATPase through inhibition of alpha1-NaKA and effect on hippocampal CA1 region. However, the cited prior art fails to treat Angelman syndrome. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to practice process as in the instant claims. 
Therefore, claims 1, 2 and 7-10 are allowed.
Conclusion
Claims 1, 2 and 7-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623